Exhibit 10.2

GUARANTY AGREEMENT

This Guaranty AGREEMENT (this “Guaranty”), is made as of November 9, 2018, by
Creative Solutions in Healthcare, Inc., a Texas corporation (the “Entity
Guarantor”), Gary Blake and Malisa Blake-Deane (the "Personal Guarantors" and,
collectively with the Entity Guarantor, the "Guarantors"), in favor of MRT of
San Antonio TX - SNF I, LLC, MRT of San Antonio TX - SNF II, LLC, MRT of Graham
TX - SNF, LLC, MRT of Kemp TX - SNF, LLC, MRT of Kerens TX - SNF, LLC, MRT of
Brownwood TX - SNF, LLC, MRT of El Paso TX - SNF, LLC, MRT of Kaufman TX - SNF,
LLC, MRT of Longview TX - SNF, LLC, and MRT of Mt. Pleasant TX - SNF, LLC, each
a Delaware limited liability company (collectively, the "Landlord").  

 

WHEREAS, pursuant to a Master Lease, of even date herewith (the "Master Lease"),
between Landlord and Brownwood IV Enterprises, LLC, El Paso VI Enterprises, LLC,
Graham I Enterprises, LLC, Kaufman I Enterprises, LLC, Kemp I Enterprises, LLC,
Kerens I Enterprises, LLC, Longview III Enterprises, LLC, San Antonio I
Enterprises, LLC, San Antonio II Enterprises, LLC and Mt. Pleasant I
Enterprises, LLC, each a Texas limited liability company (collectively, the
"Tenant"), Landlord has agreed to lease to Tenant, and Tenant has agreed to
Lease from Landlord, the real and personal property comprising those certain ten
(10) skilled nursing facilities located in the State of Texas and listed on
Schedule A hereto (the "Facilities"); and

WHEREAS, as a condition to entering into the Master Lease, Landlord has required
that the Guarantors execute and deliver this Guaranty to Landlord; and

WHEREAS, Capitalized terms not otherwise defined herein shall have the
respective meanings as defined in the Master Lease.

NOW, THEREFORE, as a condition precedent to the commencement of the Master
Lease, and for other consideration, the receipt and sufficiency of which are
hereby acknowledged, Guarantors hereby agree as follows:

1.Guaranteed Obligations. Guarantors, jointly and severally, hereby
unconditionally, absolutely and irrevocably guarantee to Landlord the timely
payment and performance by Tenant of each and every obligation of Tenant under
the Master Lease, including, without limitation, payment of all Base Rent, all
other rent, and all other amounts now or hereafter due under the Master Lease,
and all indemnification and other obligations of Tenant under the Master Lease,
whether arising during the Initial Term or any renewals or extensions thereof,
in strict accordance with the terms of the Master Lease (collectively, the
“Contract Obligations”).  In addition, Guarantors, jointly and severally, hereby
unconditionally, absolutely and irrevocably agree to pay on demand any and all
costs, expenses and fees of any type whatsoever including, without limitation,
attorneys’ fees incurred by Landlord in enforcing any rights under this Guaranty
or under the Master Lease (collectively, the “Expenses”). The Contract
Obligations and the Expenses are collectively referred to as the “Guaranteed
Obligations”. Without limiting the generality of the foregoing, the Guarantors'
liability shall extend to all amounts that constitute part of the Guaranteed
Obligations and that are owed by Tenant to Landlord under the Master Lease,
including those that may be unenforceable or not

 

--------------------------------------------------------------------------------

 

allowable due to any bankruptcy, reorganization or similar proceeding involving
Tenant; provided, however, that the Guaranteed Obligations shall not exceed an
amount equal to the next thirty (30) months of then-current Rent payable by
Tenant to Landlord under the Lease at the time of the notice of default from
Landlord to Tenant.

2.Unconditional, Unlimited and Absolute Guaranty. Guarantors guarantee that all
of the Guaranteed Obligations will be paid, performed and observed strictly in
accordance with the terms of the Master Lease, as applicable, regardless of any
law, statute, rule, regulation, decree or order now or hereafter in effect in
any jurisdiction affecting or purporting to affect in any manner any such terms
or the related rights or remedies of Landlord. The obligations of Guarantors
under this Guaranty are independent of the Guaranteed Obligations. The liability
of each Guarantor under this Guaranty shall be unconditional, unlimited and
absolute and shall not be affected, released, modified, altered, terminated,
discharged or impaired, in whole or in part, by any of the following:

(a)any lack of genuineness, validity, legality or enforceability or the
voidability of the Master Lease or any other agreement or instrument relating
thereto;

(b)any change in the time, manner or place of payment, performance or observance
of any of the Guaranteed Obligations or any extensions of time for payment,
performance or observance of the Guaranteed Obligations or any of the terms of
the Master Lease;

(c)any waiver, assertion, enforcement, failure to enforce, consent, indulgence
or departure granted by Landlord with respect to any term of the Master Lease
including, without limitation, acceptance of any amounts less than the scheduled
rent or other amount due under the Master Lease or the waiver of any default or
event of default by Tenant or acceptance of any settlement from Tenant for its
obligations under the Master Lease;

(d)any failure or delay of Landlord to exercise, or any lack of diligence in
exercising, any right or remedy with respect to the Master Lease;

(e)the failure of any individual, partnership, association, corporation, limited
liability company or other entity (a “Person”) to complete construction of any
Improvements to the Property or any Facility or any Improvements for Tenant’s
use and occupancy of the Property or any Facility;

(f)the exercise of any right or remedy under the Master Lease,;

(g)any bankruptcy, insolvency, assignment for the benefit of creditors,
receivership, trusteeship or dissolution of Tenant or any guarantor of Tenant’s
obligations under the Master Lease;

- 2 -

 

--------------------------------------------------------------------------------

 

(h)any exchange, surrender or release, in whole or in part, of any collateral or
security that may be held by Landlord at any time under the Master Lease or in
respect of the Guaranteed Obligations;

(i)the release of any other Guarantor or any other Person from liability for the
payment, performance or observance of any of the Guaranteed Obligations or any
of the terms of the Master Lease on the part of Tenant to be paid, performed or
observed, as applicable, whether by operation of law or otherwise;

(j)the exercise, delay or failure to exercise any rights, powers or privileges
Landlord may now or hereafter have against any Person or collateral in respect
of the Guaranteed Obligations, or against any of the other Guarantors;

(k)Landlord’s consent to any assignment of or sublease under the Master Lease;

(l)any failure to give any Guarantor any notice of any type whatsoever, and
Guarantors hereby waive any and all such notices;

(m)any and all notice of the creation, renewal or extension of the Guaranteed
Obligations and notice of or proof of reliance by Landlord upon this Guaranty or
acceptance of this Guaranty; or

(n)all of the foregoing from time to time before or after any default or event
of default by Tenant under the Master Lease and with or without further notice
to any Guarantor.

This Guaranty shall continue to be effective or be reinstated, as applicable,
and the rights of Landlord hereunder shall continue with respect to, any
Guaranteed Obligation at any time paid by Tenant which shall thereafter be
required to be restored or returned by Landlord or any successor or assignee of
Landlord upon the insolvency, bankruptcy or reorganization of Tenant, or for any
other reason, all as though such Guaranteed Obligation had not been so paid or
applied.

3.Waivers. Guarantors hereby waive (a) notice of acceptance of this Guaranty and
of any change in the financial condition of Tenant or Landlord, (b) promptness,
diligence, presentment and demand for payment and performance or observance of
any of the Guaranteed Obligations, (c) protest, notice of dishonor, notice of
default and any other notice with respect to any of the Guaranteed Obligations
or this Guaranty or otherwise required or applicable by law, (d) any demand for
payment under this Guaranty, (e) any requirement that Landlord exercise or
exhaust any right or remedy or take any action against Tenant, any other Person
or Guarantor or any collateral or other available security and agrees that
Landlord may enforce its rights hereunder without recourse to any rights under
the Master Lease or applicable law, and without taking any actions or
proceedings against Tenant, any other Person or Guarantor or any collateral or
security for any of the Guaranteed Obligations, (f) all benefits of any statute
of limitations affecting the Guarantor’s liability under, or the enforcement of,
this

- 3 -

 

--------------------------------------------------------------------------------

 

Guaranty, (g) any failure of Landlord to disclose to Guarantors any information
relating to the financial condition, operations or properties of Tenant or any
other guarantor of the Guaranteed Obligations (Guarantors hereby waive any duty
of Landlord to obtain or disclose such information), and (h) any right or claim
of right to cause a marshalling of the assets of Tenant or any other Person or
to cause Landlord to proceed against Tenant, any other Person or any
collateral.  

4.Bankruptcy. Without limiting the Guarantors' obligations under this Guaranty,
if Tenant or Tenant’s trustee, receiver or other officer with similar powers,
rejects, disaffirms or otherwise terminates the Master Lease pursuant to any
bankruptcy, insolvency, reorganization, moratorium or any other law affecting
creditors’ rights generally, Guarantors, jointly and severally, shall
automatically be deemed to have assumed, from and after the date such rejection,
disaffirmance or other termination of the Master Lease is deemed effective, all
obligations and liabilities of Tenant under the Master Lease to the same extent
as if Guarantors had been originally named instead of Tenant as the Tenant under
the Master Lease and as if the Master Lease had never been so rejected,
disaffirmed or otherwise terminated. Guarantor, upon such assumption, shall pay,
perform and observe all of the Guaranteed Obligations, whether accrued or
accruing, and Guarantors shall be subject to any rights or remedies of Landlord
that may have accrued or that may thereafter accrue against Tenant on account of
any default or event of default under the Master Lease notwithstanding that such
defaults existed prior to the date Guarantors are deemed to have assumed the
Master Lease or that such rights or remedies are unenforceable against Tenant by
reason of such rejection, disaffirmance or other termination. Guarantors shall
confirm such assumption in writing at the request of Landlord upon or after such
rejection, disaffirmance or other termination but any such failure shall not
affect the assumption by Guarantors. Neither Guarantors' obligation to make
payment or performance of the Guaranteed Obligations under this Guaranty nor any
remedy for the enforcement thereof shall be impaired, modified, changed, stayed,
released or limited in any manner by any impairment, modification, change,
release, limitation or stay of the liability of Tenant or its estate in
bankruptcy or any remedy for the enforcement thereof resulting from the
operation of any present of future provision of the U.S. Bankruptcy Code or
other statute or from any court decision and Guarantors shall be obligated under
this Guaranty as if no such impairment, stay, modification, change, release or
limitation had occurred.

5.Primary Obligation. This is an absolute, unconditional and unlimited guaranty
of payment and performance and not of collection and Guarantors waive any right
to require that any action be brought against Tenant or any other Person, or to
require that resort be had to any collateral, security, any balance of any
deposit account or credit on the books of Landlord in favor of Tenant or any
other Person. No invalidity, irregularity or unenforceability of any part of the
Master Lease shall affect, impair or be a defense to this Guaranty and this
Guaranty shall constitute the primary obligation of Guarantors.

6.No Demand. No demand on Guarantors shall be required and no notice to
Guarantors of any default or event of default under the Master Lease shall be
required.  Guarantors hereby waive any such demand or notice.  Landlord shall
have the right to enforce this Guaranty immediately and directly against any
Guarantors upon any default or event of default under the Master Lease. Landlord
may commence any action or proceeding based upon this Guaranty directly against
any or all of the Guarantors without making Tenant a party

- 4 -

 

--------------------------------------------------------------------------------

 

defendant in such action or proceeding. Any one or more successive or concurrent
actions may be brought against Guarantors either in the same action, if any,
brought against Tenant, or in separate actions as Landlord, in its sole
discretion, deems advisable.

7.Waiver of Rights against Tenant. Until the indefeasible cash payment in full
of all of the Guaranteed Obligations, Guarantors hereby irrevocably waive any
claim or other rights that any of them may now or hereafter acquire against
Tenant from the existence, payment, performance or enforcement of the Guaranteed
Obligations or any other documents executed in connection therewith
(collectively, the “Guaranty Documents”), including, without limitation, any
right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of Landlord
against Tenant, whether or not such claim, remedy or right arises in equity,
under contract, statute or common law including, without limitation, the right
to take or receive from Tenant, directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security on account of
such claim, remedy or right. Guarantors hereby acknowledge that the waiver,
contained in the preceding sentence (the “Subrogation Waiver”) is given as a
condition precedent to Landlord’s agreement to enter into the transactions
contemplated under the Master Lease and, therefore, Guarantors agree not to
amend or modify in any way the Subrogation Waiver without the prior written
consent of Landlord. If any amount is paid to Guarantors in violation of the
preceding sentence at any time prior to the indefeasible cash payment in full of
all amounts payable under this Guaranty, such amount shall be held in trust for
the benefit of Landlord, shall be segregated from the other funds of Guarantors
and shall be paid to Landlord and credited to all amounts payable under this
Guaranty, whether matured or unmatured, in accordance with the terms of the
Master Lease, as the case may be, and the Guaranty Documents, or held as
collateral for any amounts payable under this Guaranty.

8.Modification of Master Lease. If the Master Lease is modified in any respect
by Landlord and Tenant, the obligations hereunder of Guarantors shall extend and
apply with respect to the full and faithful performance and observance of all
covenants, terms and conditions of the Master Lease and any modification thereof
and Guarantors hereby consent to and agree to be bound by the terms of such
modification. If the term of the Master Lease is renewed or extended for any
period beyond the date specified therein, either pursuant to any option granted
therein or otherwise, or if the Tenant holds over beyond the term of the Master
Lease, the obligations of each Guarantor hereunder shall extend and apply to the
full and faithful performance and observance of all terms, conditions,
covenants, obligations, liabilities, duties and agreements contained in the
Master Lease, as applicable.

9.Additional Covenants.  Guarantors, jointly and severally, covenant and agree
that, until the full payment and satisfaction of all Guaranteed Obligations,
Guarantors shall perform and comply with each of the covenants set forth in this
Section 9.

(a)At all times, Gary Blake and Malisa Blake-Deane shall maintain ownership of
not less than eighty percent (80%) of the total issued and outstanding ownership
interest in each of the Tenants, free and clear of all liens and encumbrances.

 

- 5 -

 

--------------------------------------------------------------------------------

 

(b)During the existence of any material uncured default on the part of Tenant
under the Master Lease, all fees, payments or other obligations of Tenant to any
Guarantor or to any of the shareholders of the Entity Guarantor shall be
subordinate to the prior payment in full of all obligations owing to Landlord
under the Master Lease.

(c)The Entity Guarantor shall not collect or accrue any Management Fees with
respect to any of the Facilities other than in compliance with Section 18.3 of
the Master Lease.

(d)The Entity Guarantor shall not make any distributions or other payments to
any of its shareholders, in cash or property, at any time during the Term of the
Master Lease, unless immediately prior to and after giving effect to such
distribution or payment, all payments required to have been paid by Tenant under
the Master Lease shall have been paid and there shall not have occurred an Event
of Default or any event that, with the giving of notice or the passage of time,
would constitute, or would reasonably be expected to result in, an Event of
Default under the Master Lease or a default under any other material agreement
or obligation by which Entity Guarantor is bound either directly or as a
guarantor.

(e)Within one hundred twenty (120) days after the end of each calendar year
during the Term, Guarantor shall furnish to Landlord a full and complete audited
combined financial statement of Entity Guarantor and its managed entities for
such year, which financial statement (i) shall contain a balance sheet and
detailed income and expense statement, as well as supplemental combining
schedules, (ii) shall be duly certified by an officer of Entity Guarantor to
fairly represent the financial condition of Entity Guarantor, as of the date
thereof, in accordance with GAAP, and (iii) shall be accompanied by a statement
of a nationally recognized accounting firm acceptable to Landlord in its sole
discretion that such financial statement presents fairly, in all material
respects, the financial condition of Entity Guarantor as of the end of the
calendar year being reported on and that the results of the operations and cash
flows for such year were prepared, and are being reported on, in conformity with
GAAP (each, a “Financial Statement”).

(f)Within thirty (30) days after each calendar month during the Term, Entity
Guarantor shall furnish to Landlord an unaudited Financial Statement.

(g)Within forty-five (45) days after the end of each calendar year during the
Term, or at more frequent intervals as may from time to time be reasonably
requested by Landlord, each Personal Guarantor shall furnish to Landlord a
personal balance sheet and financial statement in substantially the same form as
the personal statements previously delivered by them to Landlord and dated
September 30, 2018.

- 6 -

 

--------------------------------------------------------------------------------

 

10.Notices. Any notice given hereunder shall be in writing and shall be deemed
given when actually delivered or three Business Days after being mailed by U.S.
Mail, postage prepaid, certified mail, return receipt requested, or when sent by
overnight courier addressed as follows:

 

If to a Guarantor:

To the address indicated for such Guarantor on the signature pages hereto

 

 

with a copy to:

Rawls Law Office, P.C.

 



c/o Caleb Rawls

 



3010 LBJ Freeway, Suite 1200

 



Dallas, Texas 75234

 



caleb@calebrawlslaw.com

 

 

If to Landlord:

c/o MedEquities Realty Trust, Inc.

3100 West End Ave, Suite 1000

Nashville, TN  37203

Attention:  John McRoberts, CEO

Telephone:  (615) 627-4715

Facsimile:   None

Email:  jmcroberts@medequities.com

 

 

with copy to:

Michael S. Blass, Esq.

Arent Fox LLP

1301 Avenue of the Americas, 42nd Floor

New York, NY 10019

Telephone:  (212) 484-3902

Fax No.:  (212) 484-3990

E-mail:michael.blass@arentfox.com

11.Waiver. Any failure on the part of Landlord to enforce any provision of this
Guaranty shall not constitute a waiver of Landlord’s right to thereafter enforce
such provision or to enforce any other provision at any time.

12.Additional Acts. The parties shall execute such other documents and take such
other actions as may be necessary or appropriate to further evidence or
effectuate their agreement as set forth herein.

13.Modification. Subject to the provisions of Section 2, above, the terms of
this Guaranty cannot be modified except by a written instrument signed by
Guarantors and Landlord.

14.Attorneys’ Fees. The prevailing party in any suit brought to enforce or
interpret this Guaranty shall be entitled to recover reasonable attorneys’ fees
and necessary disbursements in addition to any other available relief.

- 7 -

 

--------------------------------------------------------------------------------

 

15.Governing Law. This Guaranty and the rights and obligations of the parties
hereunder shall be governed by and enforced in accordance with the laws of the
state of Texas.

16.Severability. If any provision of this Guaranty or the application thereof to
any Person or circumstances shall be invalid or unenforceable to any extent, the
remainder of this Guaranty and the application of such provisions to other
Persons or circumstances shall not be affected thereby and shall be enforced to
the greatest extent permitted by law.

17.Multiple Counterparts. This Guaranty may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page of this
Guaranty by facsimile, portable document format (.pdf), or other electronic
imaging means shall be effective as delivery of a manually executed counterpart
of this Guaranty.

18.Successors and Assigns. This Guaranty is a continuing guaranty and shall (a)
remain in full force and effect until payment, performance and observance in
full of all of the Guaranteed Obligations and all other amounts payable under
this Guaranty, (b) be binding upon Guarantors and any permitted successors, and
(c) inure to the benefit of and be enforceable by Landlord and its successors,
transferees, participants and assigns or by any Person to whom Landlord’s
interest in the Master Lease may be assigned. Guarantors agree that Landlord may
assign this Guaranty and Landlord’s rights hereunder without the consent or
approval of Guarantors.

19.Benefit to Guarantors. Guarantors hereby warrant and represent that
Guarantors are Affiliates of Tenant and that this Guaranty will benefit,
directly or indirectly, the Guarantors.

20.WAIVER OF TRIAL BY JURY. GUARANTORS HEREBY AGREE NOT TO ELECT A TRIAL BY JURY
OF ANY ISSUE TRIABLE BY JURY AND HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY TO THE
FULLEST EXTENT PERMITTED BY LAW WITH REGARD TO THIS GUARANTY OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH.  THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY GUARANTORS AND IS
INTENDED TO ENCOMPASS EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO
TRIAL BY JURY WOULD OTHERWISE ACCRUE.

21.NOTICE OF FINAL AGREEMENT. THIS GUARANTY REPRESENTS THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO ORAL AGREEMENTS AMONG
THE PARTIES.

[Remainder of page intentionally blank; signature pages follow.]

 

 

- 8 -

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Guaranty to be executed as
of the date and year first written above.

 

ENTITY GUARANTOR:

 

Creative Solutions in Healthcare, Inc.,

a Texas corporation

By: /s/ Gary Blake____________________

      Gary Blake

      President, CEO

 

 

PERSONAL GUARANTORS:

 

 

 

/s/ Gary Blake_______________________

Name:      Gary Blake

 

 

/s/ Malisa Blake-Deane________________

Name: Malisa Blake-Deane

 

 

 




9



--------------------------------------------------------------------------------

 

SCHEDULE A

 

FACILITIES

 

 

Facility Name

Address

Lic. Beds

Casa Rio Health Care and Rehabilitation

6211 S New Braunfels Avenue, San Antonio TX, 78223 (Bexar County)

124

 

 

 

Graham Oaks Care Center

1325 First Street, Graham TX 76450

(Young County)

120

 

 

 

Greenhill Villas

2530 Greenhill Road, Mount Pleasant, TX 75455 (Titus County)

150

 

 

 

Kemp Care Center

1351 South Elm Street, Kemp, TX 75143 (Kaufman County)

124

 

 

 

Kerens Care Center

809 NE 4th Street, Kerens, TX 75144 (Navarro County)

70

 

 

 

River City Care Center

921 Nolan Street, San Antonio, TX 78202 (Bexar County)

100

 

 

 

Songbird Lodge

2500 Songbird Circle, Brownwood, TX 76801 (Brown County)

125

 

 

 

Sunflower Park Health Care

1803 Highway 243 East, Kaufman, TX 75142 (Kaufman County)

92

 

 

 

St. Teresa Nursing and Rehabilitation Center

10350 Montana Avenue, El Paso, TX 79925 (El Paso County)

124

 

 

 

Whispering Pines Lodge

2131 Alpine Road, Longview, TX 75601 (Gregg County)

116

 

 

 

10

